Citation Nr: 9922304	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-08 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chloracne as 
secondary to Agent Orange (AO) exposure.  

2.  Entitlement to service connection for peripheral 
neuropathy as secondary to AO exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The appellant had active military service from November 1967 
to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision from the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to service 
connection for chloracne and peripheral neuropathy as 
secondary to AO exposure.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
chloracne as secondary to AO exposure is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

2.  The claim of entitlement to service connection for 
peripheral neuropathy as secondary to AO exposure is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
service connection for chloracne as secondary to AO exposure 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for 
peripheral neuropathy as secondary to AO exposure is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show treatment for "athlete's foot" 
of the left foot and "jock itch" in April 1969.  The 
appellant's discharge examination shows diagnoses of 
pediculosis pubis, tinea corporis, and tinea pedis.  Service 
medical records show no diagnoses of either chloracne or 
peripheral neuropathy.  

Post-service medical records show treatment at San Joaquin 
City General Hospital between October 1992 and March 1997 
primarily for various types of joint pain.  Diagnoses 
included arthralgia and arthritis.  In January 1997, the 
appellant was diagnosed with cervical degenerative joint 
disease with radiculopathy.  In March 1997 the appellant was 
diagnosed with degenerative joint disease.  It was noted that 
there was no evidence of neurological symptoms.  No diagnosis 
of chloracne or peripheral neuropathy is noted records from 
San Joaquin City General Hospital.  

Between April 1997 and December 1997, treatment records from 
the Palo Alto and Livermore VA Medical Centers (VAMC) show 
treatment for various musculoskeletal complaints with 
diagnoses including multi-joint arthritis, fibromyalgia, 
arthralgia secondary to Hepatitis C, possible carpal tunnel 
syndrome, and inflammatory arthritis secondary to Hepatitis 
C.  No complaints or diagnoses of peripheral neuropathy or 
chloracne were noted.  Also noted in these records is the 
appellant's history of diabetes mellitus and intravenous drug 
use.  

In August 1997 the appellant submitted an application for 
service connection of a skin condition (chloracne) and 
peripheral neuropathy.  The appellant alleged that these 
conditions had been caused by his exposure to AO in service.  

Treatment notes from the Livermore and Palo Alto VAMCs 
between December 1997 and July 1998 show that the appellant 
was seen in December 1997 for contact dermatitis.  

On examination, the appellant reported a history of itchy, 
tiny blisters and scaly, rough skin on his hands, especially 
his right hand.  It was noted that the appellant worked with 
his hands quite a bit and that he washed his hands 
approximately six times a day with very hot water without 
using a moisturizer on a regular basis.  

Comprehensive head-to-toe examination except for the 
genitalia revealed slight erythema and scaling on the hands, 
particularly the right hand.  There were a few edematous 
papules on the palm of the right hand and one crusted papule 
at the thenar eminence.  The feet were clear and the nails 
were not involved.  The remainder of the skin examination was 
within normal limits.  The appellant was diagnosed with 
dyshidrotic eczema.  The examining physician did not link the 
appellant's skin condition to service.  Nor was a diagnosis 
of chloracne noted.  
No diagnosis of chloracne is noted in these records.  

Progress notes from January 1998, April 1998, and July 1998 
note a history of peripheral neuropathy.  Progress notes from 
January 1998 also note that the appellant was complaining of 
numbness and tingling in his feet.  The primary diagnosis 
listed was diabetes mellitus.  The appellant reported 
decreased tingling in his feet in April 1998 and denied 
numbness and tingling in his feet in July 1998.  No specific 
diagnoses of peripheral neuropathy were made.  The appellant 
was diagnosed in July 1998 with diabetes mellitus, in good 
control.  There is no documentation of peripheral neuropathy 
in the record prior to January 1998.  Nor is there 
documentation of the appellant's peripheral neuropathy being 
linked to service.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  


This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1998).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) (1998) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (1998).  

If an appellant was exposed to a herbicide agent during such 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) (1998) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied: Chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Multiple myeloma; 
Respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1998).  





For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e) (1998).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
appellant was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Analysis

Chloracne

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim of entitlement to service 
connection for chloracne as secondary to AO exposure must be 
denied as not well grounded.  

The medical evidence of record shows no current diagnosis of 
chloracne.  Because the appellant has failed to establish 
proof of a current diagnosis or disability of chloracne, the 
Board finds that his claims of entitlement to service 
connection for chloracne as secondary to exposure to AO must 
be denied as not well grounded.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992);  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992) (holding that veteran was not entitled 
to service connection where there was a total lack of 
evidence of any hypertension existing since service).  

The appellant has generally contended that chloracne is 
linked to service.  He also contends that the regulations 
dealing with service connection of chloracne and exposure to 
herbicides are based on faulty research.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Therefore, if the determinant 
issue is one of medical etiology or a medical diagnosis, 
competent medical evidence must be submitted to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 92-
93 (1993).  

Consequently, the Board concludes that the appellant's claim 
of entitlement to service connection for chloracne as 
a result of exposure to AO is not well grounded.  38 
U.S.C.A. § 5107(a).  

Peripheral neuropathy

The appellant is not entitled to presumptive service 
connection based on peripheral neuropathy.  The provisions of 
38 C.F.R. § 3.307(a)(6)(ii) require that acute or subacute 
peripheral neuropathy become manifest to a degree of 10 
percent or more within one year after the date the veteran 
was last exposed to an herbicide agent during active service, 
and § 3.309(e) defines the condition covered by the 
presumption as transient peripheral neuropathy that appears 
within weeks or months of exposure and resolves within two 
years of the date of onset.  The evidence shows no diagnosis 
of peripheral neuropathy in service, and no diagnosis within 
weeks or months following his presumed exposure to AO.  There 
is no documentation of peripheral neuropathy until several 
years following the appellant's discharge from service.  
Accordingly, the appellant's peripheral neuropathy is not one 
considered for presumptive service connection pursuant to 38 
C.F.R. §§ 3.307 and 3.309.  

Notwithstanding the foregoing, under Combee v. Brown, 34 F.3d 
1039 (1994), the appellant still has the opportunity of 
establishing service connection on a non-presumptive basis.  

The Board finds that the appellant's claim for service 
connection for peripheral neuropathy as secondary to exposure 
to AO exposure is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  There are no service medical records indicating 
a diagnosis of peripheral neuropathy.  No diagnosis of 
peripheral neuropathy was noted at the discharge examination.  

There is no evidence of record documenting peripheral 
neuropathy until 1998.  Further, such documentation shows no 
specific, current diagnosis of acute or subacute peripheral 
neuropathy.  See Brammer, supra.  



While progress notes from Palo Alto VAMC in 1998 note a 
history of peripheral neuropathy, there are no medical 
opinions or other competent medical evidence linking the 
appellant's peripheral neuropathy to service.  In fact, the 
competent medical evidence indicates that this condition was 
secondary to the appellant's diabetes mellitus.  

With regard to the appellant's diabetes mellitus, the Board 
notes that there was no diagnosis of diabetes noted in 
service.  Nor is there evidence of a diagnosis of diabetes 
mellitus within one year of the appellant's discharge from 
the military service.  In addition, the appellant has not 
notified the VA of the existence of any competent evidence 
linking peripheral neuropathy to service.  

The appellant has contended that the regulations dealing with 
service connection of peripheral neuropathy and exposure to 
herbicides are based on faulty research.  He generally 
alleges that exposure to AO caused his peripheral neuropathy.  

The Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Therefore, if the determinant 
issue is one of medical etiology or a medical diagnosis, 
competent medical evidence must be submitted to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 92-
93 (1993).  

Based on the implausibility of the appellant's claim, the 
Board must deny his claim for service connection of 
peripheral neuropathy secondary to AO exposure as being not 
well-grounded.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim 
with regard to both of his claims for service connection, and 
the appellant has not indicated the existence of any evidence 
that has not already been obtained that would well ground 
these claims.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997);  Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board finds that the RO was not under a duty to assist 
the appellant in developing facts pertinent to his claims of 
service connection for chloracne and peripheral neuropathy as 
being secondary to AO exposure prior to the submission of a 
well grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468-69 
(Fed. Cir. 1997).

The appellant's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  The representative cites to Part VI, 
paragraphs 2.10f and 2.19f, and Part III, paragraphs 1.03a 
and 1.30a in support of the proposition that the RO must 
fully develop a claim prior to a determination of whether a 
claim is well-grounded.  

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well-grounded.  In addition, it was more 
recently held that under 38 U.S.C.A. § 5107(a), VA has a duty 
to assist only those appellants who have established well-
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  

More recently, the Court held that the contention that the 
M21-1 provisions have expanded VA's duty to assist to claims 
that are not yet well-grounded stands in direct contravention 
of the statutory command in 38 U.S.C.A. § 5107.  
In reaching this conclusion, the Court found that, absent the 
submission and establishment of a well-grounded claim, the 
Secretary cannot undertake to assist an appellant in 
developing facts pertinent to his or her claim.  See Morton 
v. West, No. 96-1517 (U.S. Vet. App. July 14, 1999).  

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well-grounded claim for service connection for cause of 
death, VA has no duty to assist the appellant in developing 
his case on this issue.  

As the claims for service connection for chloracne and 
peripheral neuropathy as secondary to AO exposure are not 
well grounded, the doctrine of reasonable doubt has no 
application to the claimant's case.


ORDER

The appellant, not having submitted a well grounded claim of 
entitlement to service connection for chloracne as secondary 
to AO exposure, the appeal is denied.  

The appellant, not having submitted a well grounded claim of 
entitlement to service connection for service connection for 
peripheral neuropathy as secondary to AO exposure, the appeal 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

